NUMBER 13-19-00061-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


HECTOR L. CORTEZ,                                                          Appellant,

                                           v.

FORD MOTOR CREDIT COMPANY, LLC,                                            Appellee.


                 On appeal from County Court at Law No. 1
                        of Hidalgo County, Texas.


                          MEMORANDUM OPINION

             Before Justices Benavides, Longoria, and Perkes
                 Memorandum Opinion by Justice Perkes

      Appellant Hector L. Cortez appealed from the entry of a default judgment in favor

of appellee Ford Motor Credit Company, LLC, asking the Court to reverse the judgment

and remand the case for a new trial. Ford initially filed a responsive brief asking us to

affirm the judgment. Ford has since filed a motion withdrawing its opposition and joining
Cortez’s request for relief. Cortez notified the Court that he is unopposed to Ford’s

motion. Therefore, without considering the merits of the appeal, we grant Ford’s motion,

reverse the trial court’s judgment, and remand the case for a new trial. Having done so

at the parties’ request, no motion for rehearing will be entertained, and our mandate will

issue forthwith.


                                                              GREGORY T. PERKES
                                                              Justice

Delivered and filed the
26th day of November, 2019.




                                            2